DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Terminal Disclaimer
The terminal disclaimer filed on 07/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,919,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 04/20/2020 and 07/13/2021 have been found persuasive regarding the fact that the claimed closed-end vessels that are implanted completely under the skin in subcutaneous adipose tissue to collect bone marrow stem cells using the recited chemoattractant substances to mobilize the cells as claimed are not specifically taught or suggested in the prior art. 
The filing of the terminal disclaimer and the amendments to correct informalities in the claim language also render the claims allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632